             Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA, acting              CIVIL NO.
   through the United States Department of
                 Agriculture

                    Plaintiff                     Foreclosure of Mortgage

            v.

 RICARDO SANTIAGO TORRES; ESTATE
 OF ANTONIA NATIVIDAD SILVA AYALA AKA
 ANTONIA SILVA AYALA COMPOSED BY
 HER KNOWN HEIRS BENJAMÍN SANTIAGO
 SILVA AND RICARDO SANTIAGO TORRES
 (widow); JOHN DOE and RICHARD ROE as
 unknown members of the Estate; UNITED
 STATES OF AMERICA as interested party

                  Defendants


                                          COMPLAINT

TO THE HONORABLE COURT:

       COMES NOW the United States of America -acting by the United States Department of

Agriculture- through the undersigned attorney, who respectfully alleges and prays as follows:

        1. Jurisdiction of this action is conferred on this Court by 28 U.S.C. Section 1345.

        2. Plaintiff, United States of America, is acting through the United States Department of

Agriculture, which is organized and existing under the provisions of the Consolidated Farm and

Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff is the owner and holder of one (1)

promissory note that affects the four (4) properties described further below.

        3. The promissory note mentioned before is for $80,000.00, with annual interest of

3.125%, subscribed on November 9, 2012. See Exhibit A.
     Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 2 of 7



       4. For the purpose of securing the payment of said promissory note, a voluntary

mortgage was executed on the same date, in favor of the plaintiff, under the terms and

conditions stipulated and agreed therein, through Deed No. 128. See Exhibit B.

       5. According to the Property Registry, Ricardo Santiago Torres and Antonia Silva

Ayala appear as the owners of record of the real estate properties subject of this case.

Said properties are described -as they were recorded in Spanish- as follows:


       A) RÚSTICA: Porción de terreno dedicada a café y pastos, radicada en el barrio
       de Rosario Alto del término municipal de San Germán. Linda por el NORTE, con
       Río Rosario, terrenos de Ramón Abad Ayala y los de Mari Hernández; por el
       OESTE, con terrenos de Adán Francisco Pérez; por el SUR, con la finca de que
       se disgrega la que se describe; y por el ESTE, con terrenos de la Sucesión
       Sambolín. Tiene de cabida 15.68 cuerdas, colinda además por el NORTE, con
       Gustavo Adolfo Ramírez; por el SUR, Natalio Figueroa; por el ESTE, Andrés
       Cintrón; y por el OESTE, Ramón Ortiz.
       Property number 1,816, recorded at page 151 of volume 632 of San Germán,
       Registry of the Property of Puerto Rico, section of San Germán.


       B) RÚSTICA: Porción de terreno sita en el barrio Hoconuco Alto del término
       municipal de San Germán, Puerto Rico, de una cabida de 5.80 cuerdas.
       Colindante por el NORTE, con la carretera de San Germán a Las Vegas y terrenos
       de Ramón Ortiz; por el SUR, con terrenos de Julio Salazar y Antonio Mallorquín;
       por el ESTE, con terrenos de Flor María Figueroa; y por el OESTE, con la carretera
       de San Germán a Las Vegas.
       Property number 5,256, recorded at page 157 of volume 632 of San Germán,
       Registry of the Property of Puerto Rico, section of San Germán.

       C) RÚSTICA: Fracción de terreno plantada de café nombrada Pieza de la Casa,
       sita en el Barrio Rosario Alto, radicada en el Barrio Rosario Alto del término
       municipal de San Germán, Puerto Rico, de una cabida de 1.75 cuerdas,
       equivalentes a 68 áreas, 67 centiáreas y colindante por NORTE, ESTE y OESTE,
       con los terrenos de la principal de que fue segregada; SUR, con el camino de
       Maricao.
       Property number 2,180, recorded at page 163 of volume 632 of San Germán,
       Registry of the Property of Puerto Rico, section of San Germán.

       D) RÚSTICA: Porción de terreno sita en los barrios Hoconuco Alto y Rosario Alto
       del término municipal de San Germán, Puerto Rico, de una cabida de 13.20
       cuerdas, conteniendo una casa para habitación de madera y zinc, otra casa de
       iguales materiales dedicada a tienda otra dedicada a máquina con su máquina de
       descascarar café y motor de gasolina, dos glasis, dos casillas y varias casitas para
       peones. Está atravesada por el camino que de San Germán conduce a Maricao.
       Colinda por el NORTE, con terrenos de la Sucesión de José M. Pabón antes, hoy
       Jenaro Pagán Tomei y José A. Sambolin antes, hoy Andrés Cintrón; por el SUR,
       Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 3 of 7



         con terrenos de la Sucesión de José H. Salazar antes, hoy Higinio Salazar; por el
         ESTE, con terrenos de José A. Sambolin antes, hoy Andrés Cintrón los de Natalio
         Figueroa, Sucesión de Gregorio Hernández, hoy de Andrés Cintrón, Juana
         Salazar, hoy de Américo Salazar, Sucesión José H. Salazar, antes, hoy Higinio
         Salazar; y por el OESTE, con terrenos de Finca Salazar antes, hoy de Flor María
         Figueroa.
         Property number 5,253, recorded at page 154 of volume 632 of San Germán,
         Registry of the Property of Puerto Rico, section of San Germán.


     See Title Searches attached as Exhibit C.


6. The title searches attached to this complaint confirm the registration of the mortgage

liens that secure the loan obligations between the plaintiff and the defendants. See Exhibit

C.

7. Co-debtor Antonia Silva Ayala passed away.

8. The known members of the Estate of Antonia Natividad Silva Ayala aka Antonia Silva

Ayala are the following individuals:

                        Ricardo Santiago Torres (as joint debtor and as widow)

                        Benjamín Santiago Silva

9. JOHN DOE and RICHARD ROE are included as possible unknown heirs to the Estate

mentioned before.

10. Codefendants are jointly and severally responsible for all amounts owed to plaintiff,

arising from the loan obligations subscribed.

11. According to P.R. Laws Ann., Article 959, (Sec. 2787), defendants have 30 days to

either accept or reject their participation in the Estate(s) to which they lawfully belong. If

no answer is received within said period, their participation shall be deemed as accepted.

It was expressly stipulated in the notes evidencing the indebtedness that default in the

payment of any part of the covenant or agreement therein contained will authorize the

plaintiff, as payee of said notes, to declare due and payable the total amount of the
      Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 4 of 7



indebtedness evidenced by said notes and proceed with the execution and/or foreclosure

of the mortgages.

12. The defendants herein, jointly and severally, have failed to comply with terms of the

mortgage contracts by failing to pay the installments due on all notes until the present day,

and that after declaring all the indebtedness due and payable, defendants owe to the

plaintiff, according to the Certification of Indebtedness included herein as Exhibit D, the

following amounts:

       A) On the $80,000.00 Note:

               a) The sum of $74,507.82, of principal

               b) The sum of $12,381.82, of interest accrued as of September 13, 2020,

       and thereafter until its full and total payment, which interest amount increases at

       the daily rate of $6.3791.

               c) Plus, insurance premium, taxes, advances, late charges, costs, court

       costs expenses, disbursements and attorney’s fees guaranteed under the

       mortgage obligation.

13. The indebtedness evidenced by the aforementioned note is secured by the mortgages

over the properties described in this complaint.

14. Codefendant Ricardo Santiago Torres is not currently active in the military service for

the United States. Exhibit E. Plaintiff is unable to provide a “Status Report pursuant to

Servicemembers Civil Relief Act” for Benjamín Santiago Silva since we do not know his

social security numbers.

15. The United States of America is included as a party of interest in this action because,

according to the Title Searches for all the properties herein included, there are several

Federal Tax Liens affecting them. See Exhibit C.



                                    VERIFICATION
               Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 5 of 7




             I, JACQUELINE LAZÚ LABOY, of legal age, married, executive and resident of

Humacao, Puerto Rico, in my capacity as Director for the Loan Resolution Task Force of the

Farm Service Agency, San Juan, Puerto Rico, under the penalty of perjury, as permitted by

Section 1746 of Title 28, United States Code, declare and certify:


        1) My name and personal circumstances are stated above;

        2) I subscribed this complaint as the legal and authorized representative of the plaintiff;

        3) Plaintiff has a legitimate cause of action against the defendants above named which

warrants the granting of relief requested in said complaint;

        4)    Defendants are a necessary and legitimate party to this action in view of the fact that

they originated or assumed the mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

        5)    From the information available to me and based upon the documents in the Farm

Service Agency, it appears that defendants have not been declared incompetent by a court of

justice with authority to make such a declaration;

        6)    I have carefully read the allegations contained in this complaint and they are true and

correct to the best of my knowledge and to the documents contained in the files of the Farm

Service Agency;

        7)    I have carefully examined the Exhibits included to this complaint which are true and

correct copies of the originals. The mortgage deeds have been duly recorded in the Property

Registry.

        I make the foregoing declaration under penalty of perjury, as permitted under Section

1746 of Title 28, United States Code.

       In San Juan, Puerto Rico, this 27 day of November 2020.
                                                                                     Digitally signed by JACQUELINE LAZU

                                                                   Jacqueline Lazú   DN: c=US, o=U.S. Government, ou=Department of Agriculture, cn=JACQUELINE
                                                                                     LAZU, 0.9.2342.19200300.100.1.1=12001000567085
                                                                                     Date: 2020.11.27 19:04:36 -04'00'
                                                                                     Adobe Acrobat version: 2020.013.20064




                                                               JACQUELINE LAZÚ LABOY
             Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 6 of 7




                                             PRAYER

        WHEREFORE, the plaintiff demands judgment as follows:

        a)      That defendants’ party pays unto the plaintiff the amounts claimed on this

complaint;

        b)     Or in default thereof that all legal right, title and interest which the defendants may

have in the property described in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as alleged in the preceding

paragraphs be paid out of the proceeds of said sale;

        c)     That the defendants and all persons claiming or who may claim by, from or under

them be absolutely barred and foreclosed from all rights and equity of redemption in and to said

property;

        d)     That if the proceeds of such sale be insufficient to cover the amounts specified

under paragraph 12 of this Complaint, said defendants be adjudged to pay to the United States

the total amount of money remaining unsatisfied to said paragraph (a) of this prayer, and

execution be issued forthwith against said defendants for the payment of said deficiencies against

any of the properties of said defendants;

        e)     That if the proceeds of said sale exceed the sum of money to be paid to the United

States as aforesaid, any such excess be deposited with the Clerk of this Court subject to further

orders from the Court;

        f)     That once the property is auctioned and sold, the Clerk of this Court issue a writ

addressed to the Registry of the Property ordering the cancellation of the foreclosed mortgage

and of any other junior liens recorded therein;

        g)     For such further relief as in accordance with law and equity may be proper.

In Guaynabo, Puerto Rico, this      day of                , 2020.
           Case 3:20-cv-01694 Document 1 Filed 12/07/20 Page 7 of 7



/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913
FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 9300
SAN JUAN, PR 00908
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com
Case 3:20-cv-01694 Document 1-1 Filed 12/07/20 Page 1 of 3
Case 3:20-cv-01694 Document 1-1 Filed 12/07/20 Page 2 of 3
Case 3:20-cv-01694 Document 1-1 Filed 12/07/20 Page 3 of 3
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 1 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 2 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 3 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 4 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 5 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 6 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 7 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 8 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 9 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 10 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 11 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 12 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 13 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 14 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 15 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 16 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 17 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 18 of 19
Case 3:20-cv-01694 Document 1-2 Filed 12/07/20 Page 19 of 19
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 1 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 2 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 3 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 4 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 5 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 6 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 7 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 8 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 9 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 10 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 11 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 12 of 13
Case 3:20-cv-01694 Document 1-3 Filed 12/07/20 Page 13 of 13
                    Case 3:20-cv-01694 Document 1-4 Filed 12/07/20 Page 1 of 1                                                  -2-


                                   UNITED STATES DEPARTMENT OF AGRICULTURE
                                             FARM SERVICE AGENCY
                                                       654 Mufioz Rivera Avenue
                                                         654 Plaza Suite #829
                                                          San Juan, PR 00918



Borrower           Santiago Tories, Ricardo                     Case No      63-018-2027

                                              CERTIFICATION OF INDEBTEDNESS

I, Jean P. Tilen Napoli, of legal age, married, a resident of Patillas, Puerto Rico in my official capacity as
Loan Resolution Task Force Contractor of the Farm Service Agency, United States Department of Agriculture (USDA), state that:

• The borrower's indebtedness is as shown in the following Statement of Account, according
  to information obtained from all available records at the USDA-Farm Service Agency
                                           Statement of Account as of September 13, 2020



                              Loan Number                                      41-01
                              Original Note Amount                          $80,000.00
                              Original Note Date                             11(9/2012
                              Date of Last Payment                           5/20/2015
                              Principal Balance                             $74,507.82
                              Unpaid Interest                               $12,381.82
                              Misc. Charges                                   $OMO
                              Total Balance                                 $86,889.64
                              Daily Interest Accrual            $                          6.3791
                              Amount Delinquent                             $28,540.00
                              Years Delinquent                                   4


• The information in the above Statement of Account in affianVs opinion is a true and correct statement
  of the aforementioned ac ount and to this date remains due and unpaid.

• The defendant is neither a minor, nor incompetent, nor in the military service of the
  United States of America.

• The above information is true and correct to the best of my knowledge and belief, and is made under
                                             74&
  penalty of perjury as allowed by 28 U.S.C. 1746-




Jean P. Tilen Napoli
Jean
LRTF Contractor
September 13, 2020
                 Case 3:20-cv-01694 Document 1-5 Filed 12/07/20 Page 1 of 2
Department of Defense Manpower Data Center                               Results as of : Dec-07-2020 07:50:07 AM

                                                                                                                                                                                         SCRA 5.6




SSN:                          XXX-XX-2027
Birth Date:
Last Name:                    SANTIAGO TORRES
First Name:                   RICARDO
Middle Name:
Status As Of:                 Dec-07-2020
Certificate ID:               K47QKFQWR62ZL0C

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                             Case 3:20-cv-01694 Document 1-5 Filed 12/07/20 Page 2 of 2
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                     Case 3:20-cv-01694 Document 1-6 Filed 12/07/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States of America-Farm Service Agency

        Defendant:         Ricardo Santiago Torres, et als.

2.      Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                Case 3:20-cv-01694 Document 1-7 Filed 12/07/20 Page 1 of 1


                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




(Firm Name, Address, and Telephone Number)                                                (If Known)




                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)

                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                and
                       (Indicate Citizenship of Parties in Item III)




                                                                                              (specify)
                                                                       (Do not cite jurisdictional statutes unless diversity)




                    (See instructions):
                        Case 3:20-cv-01694 Document 1-8 Filed 12/07/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 3:20-cv-01694 Document 1-8 Filed 12/07/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                 , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                       .


          My fees are $                         for travel and $                    for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                        Case 3:20-cv-01694 Document 1-9 Filed 12/07/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 3:20-cv-01694 Document 1-9 Filed 12/07/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                 , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                       .


          My fees are $                         for travel and $                    for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                       Case 3:20-cv-01694 Document 1-10 Filed 12/07/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-01694 Document 1-10 Filed 12/07/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                 , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                       .


          My fees are $                         for travel and $                    for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
